DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed March 24, 2022. In view of this communication, claims 2-4 are canceled, claims 8-12 are newly added and claims 1 and 5-8 are amended. Claims 1 and 5-12 are pending in this application.

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
	The rejection based on Gozdz has been withdrawn due to the amendments to the claims. Thus, the arguments regarding this reference is considered moot.
	The Applicant argues that “Gavrilov lacks a plurality of consecutive sections including a first section at 0.1 C-rate (C), a second section at 0.1 C and a third section at 0.2 C, or a first section at 0.1 C, a second section at 0.2 C and a third section at 0.1 C, with 0.2 C representing a high rate charging section and 0.1 C representing a low rate charging section” (Reply to Office Action dated March 24, 2022; page 12).
	It should be noted that the “or” portion of the claim does not require both of the charging section patterns. As discussed in the Office Action filed on 1/18/2022, Gavrilov discloses a low rate section and a high rate section. There is no indication in the claims as to how the sections are divided, thus, because there are two consecutive low rate sections claimed in claim 1, the low rate section of Gavrilov is interpreted as disclosing this feature. Further, the specific charging rates of 0.1 C and 0.2 C were recited in, now canceled, claim 4 which was rejected in further view of Ick which discloses a method of charging a lithium sulfur battery, beginning at a slow rate of C-rate 0.05 to 0.10C and then a high rate of 0.2-0.3C to raise the battery voltage to a predetermined voltage (Ick; ¶44 - although the translation states “lithium selenium”, this is assumed to be either a translation error or an error in the original document as the rest of the description relates to lithium sulfur). These rates are within the claimed range.
	Thus, this argument is not found to be persuasive.
	The applicant further argues that Gavrilov lacks disclosure of a lithium-sulfur secondary battery (Reply to Office Action dated March 24, 2022; page 12).
	The Examiner would like to point to the title of Gavrilov, “Methods of charging lithium-sulfur batteries”. 
Thus, this argument is not persuasive.

Claim Objections
Claim 10 objected to because of the following informalities:  
Claims 7 and 10 recite, verbatim, the same subject matter. Claim 10 needs to either (1) be amended to depend from another claim, for example, claim 9 or (2) Cancel claim 10 and amending claim 11 to depend from claim 7.  It should be noted that if claim 10 is amended to depend from claim 9, claim 12 should be cancelled because it would be a duplicate of claim 9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected 35 U.S.C. 103 as being unpatentable over  Gavrilov et al. (US6329789B1) and further in view of Ick et al. (KR20130045974A).
Regarding claim 1, Gavrilov discloses a method of charging a lithium sulfur battery (title). Gavrilov teaches charging the battery in a plurality of consecutive sections - a low charge rate section (a) and a high charge rate section (b) - each section has a different charging rate (column 2, lines 36-41). However, it should be noted that the sections are not defined in the claim. The only requirement is that they need to have different charging rates. Thus, the dividing line of where one section ends and another begins is arbitrary. Therefore, first and second section are both defined to be within the low rate charge section (a). 
Section (a) and section (b) are shown to be the entire charging profile of the lithium sulfur battery.
Gavrilov is silent as to 0.2 C representing a high rate charging section and 0.1 C representing a low rate section.
Ick discloses a method of charging a lithium sulfur battery, beginning at a slow rate of C-rate 0.05 to 0.10C and then a high rate of 0.2-0.3C to raise the battery voltage to a predetermined voltage (Ick; ¶44 - although the translation states “lithium selenium”, this is assumed to be either a translation error or an error in the original document as the rest of the description relates to lithium sulfur). These rates are within the claimed range.
It would be obvious to provide the C-rates of Ick with as the charge rates of Gavrilov in order to provide a charging current to charge the battery at a higher to lower charging rate to reduce charging loss due to fast charging (Ick; ¶42).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Gavrilov and Ick in further view of Van Beek et al. (US20050242777A1).
	Regarding claim 5, Gavrilov is silent as to the high rate charge is achieved to 70% to 80% of a maximum battery capacity.
Van Beek teaches charging at a high rate to a low rate (FIG. 4). The high rate, or boost charging, is interrupted when the battery has been charged to maximally 80% (Van Beek; ¶43). Boost charging occurs at a high rate, where the charge voltage increases immediately – less than 1 second- to maximum charge voltage (Van Beek; ¶52). The charging of the final 20% is similar between normal charging and boost charging – after the charging rate has been decreased to the slower rate (Van Beek; ¶52-53). The maximal 80% disclosed by Van Beek is within the claimed range. 
	It would be obvious to provide the high rate/low rate of Van Beek to Gavrilov  in order to prevent damaging the battery and causing excessive generation of heat or gas in the battery when applying a high charging rate (Van Beek; ¶43).
	Regarding claim 6, Gavrilov is silent as to the high rate charging being performed for 180 minutes to 280 minutes.
Van Beek teaches determining a charging time where if 1 C-rate is the charging current that would be needed to charge an empty battery to its maximum capacity in 1 hour (Van Beek; ¶30). Thus, if charged at 0.2 C-rate, it is easily calculated that charging to 70-80% would take 3.5-4 hours, which is within the disclosed range. 
Because it is a matter of a simple calculation that is known in the art, it would be obvious to apply the calculation of the charging time disclosed in Van Beek to Gavrilov in view of Ick in order to determine a particular time it takes to charge at a specified rate. 

Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Gavrilov and Ick in further view of Ciochan et al. (Electrochimica Acta 237 (2017) 78–86).
Regarding claim 7 and claim 10, the charging, as presently recited, is limited to charging at 0.1 C for a low rate in the first two sections and 0.2 C for a high rate. Thus, the charging rates have already been selected. 
Gavrilov is silent as to sulfur being converted to lithium polysulfide by a reduction reaction, and the lithium polysulfide is completely reduced to produce lithium sulfur, where the lithium polysulfide is suppressed in the high rate section and an equalization reaction occurs in the low rate section(s).
Chiochan discloses a process for converting sulfur (S8) to lithium polysulfide using a reduction reaction (S8 [Wingdings font/0xE0] Li2S8 [Wingdings font/0xE0] Li2S6 [Wingdings font/0xE0] Li2S4) (Ciochan; page 83, first column).
Chiochan further discloses that for the charge process there is a reduction of Li2S2 to Li2S, thus disclosing the lithium polysulfide reduced to produce lithium sulfur.
Because the requirement for suppressing the lithium polysulfide is to charge at a high rate and the requirement for an equalization reaction is to charge in the low rate, it is inherent that these occur when charging according to claim 1.
Because the solution of Chiochan is a known to be found in a Lithium Sulfur Battery (LSB), absent evidence to the contrary, it would be obvious to one of ordinary skill in the art to include the known electrolyte liquid in the LSB of Gavrilov.
Regarding claim 8 and claim 11, Gavrilov is silent as to the secondary battery including an electrolyte liquid including a lithium salt (1.0 M lithium bis(trifluoromethane sulfonyl)imide (LiTFSI)+1 wt% LiNO3) and a solvent (1,3-dioxolane (DOL)/methoxymethane (DME) in a volume ratio of 1:1).
Chiochan discloses a lithium sulfur battery (LSB) including a freshly prepared solution of 1.0 M lithium bis(trifluoromethane-sulfonyl)imide (LiTFSI, Sigma-Aldrich) in a mixed solvent 1, 3-dioxolane (DOL, Sigma-Aldrich) and dimethyl ether (DME, Sigma-Aldrich) (1:1 v/v) with an additive of 0.1 M lithium nitrateadditive (LiNO3, Alfa Aesar) was used as the electrolyte (Chiochan; page 79, section 2.6).
Because the solution of Chiochan is a known to be found in an LSB, absent evidence to the contrary, it would be obvious to one of ordinary skill in the art to include the known electrolyte liquid in the LSB of Gavrilov. Using the method of Chiochan to produce lithium sulfur provides improved cycling stability over a number of cycles, therefore, improving the life of the battery (Ciochan; page 85, section 4 – Conclusions).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Gavrilov in view of Ick, Ciochan, and Van Beek.
Regarding claim 9 and claim 12, Gavrilov is silent as to the high rate charge is achieved to 70% to 80% of a maximum battery capacity, wherein the high rate charging is performed for 180 minutes to 280 minutes, and wherein, in the charging process, sulfur is converted to lithium polysulfide by a reduction reaction, and the lithium polysulfide is completely reduced to produce lithium sulfur, where the lithium polysulfide is suppressed in the high rate charging section and an equalization reaction occurs in the low rate charging sections.
Van Beek teaches charging at a high rate to a low rate (FIG. 4). The high rate, or boost charging, is interrupted when the battery has been charged to maximally 80% (Van Beek; ¶43). Boost charging occurs at a high rate, where the charge voltage increases immediately – less than 1 second- to maximum charge voltage (Van Beek; ¶52). The charging of the final 20% is similar between normal charging and boost charging – after the charging rate has been decreased to the slower rate (Van Beek; ¶52-53). The maximal 80% disclosed by Van Beek is within the claimed range. 
Van Beek teaches determining a charging time where if 1 C-rate is the charging current that would be needed to charge an empty battery to its maximum capacity in 1 hour (Van Beek; ¶30). Thus, if charged at 0.2 C-rate, it is easily calculated that charging to 70-80% would take 3.5-4 hours, which is within the disclosed range. 
It would be obvious to provide the high rate/low rate of Van Beek to Gavrilov  in order to prevent damaging the battery and causing excessive generation of heat or gas in the battery when applying a high charging rate (Van Beek; ¶43). Because it is a matter of a simple calculation that is known in the art, it would be obvious to apply the calculation of the charging time disclosed in Van Beek to Gavrilov in view of Ick in order to determine a particular time it takes to charge at a specified rate.
Van Beek is silent as to, in the charging process, sulfur is converted to lithium polysulfide by a reduction reaction, and the lithium polysulfide is completely reduced to produce lithium sulfur, where the lithium polysulfide is suppressed in the high rate charging section and an equalization reaction occurs in the low rate charging sections.
Ciochan discloses a process for converting sulfur (S8) to lithium polysulfide using a reduction reaction (S8 [Wingdings font/0xE0] Li2S8 [Wingdings font/0xE0] Li2S6 [Wingdings font/0xE0] Li2S4) (Ciochan; page 83, first column).
Ciochan further discloses that for the charge process there is a reduction of Li2S2 to Li2S, thus disclosing the lithium polysulfide reduced to produce lithium sulfur.
Because the requirement for suppressing the lithium polysulfide is to charge at a high rate and the requirement for an equalization reaction is to charge in the low rate, it is inherent that these occur when charging according to claim 1.
Because the solution of Ciochan is a known to be found in a Lithium Sulfur Battery (LSB), absent evidence to the contrary, it would be obvious to one of ordinary skill in the art to include the known electrolyte liquid in the LSB of Gavrilov.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsenter et al. US20050264263A1: this reference discloses  a method of charging, equalizing and controlling Li-based batteries.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859